      Case 1:21-cr-02009-SAB   ECF No. 51   filed 04/06/21   PageID.164 Page 1 of 3



 1
 2
 3
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON

 4
                                                               Apr 06, 2021
 5                                                                 SEAN F. MCAVOY, CLERK


 6
 7                      UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
 9
10
11 UNITED STATES OF AMERICA,                     Nos. 1:21-CR-02009-SAB-1
12     Plaintiff,                                     1:21-CR-02009-SAB-2
13       v.
14 NOE RUBIO-FARIAS and ROMAN                    ORDER CONTINUING
15 BERUMEN PEREZ,                                PRETRIAL AND TRIAL
16       Defendants.
17
18       A pretrial hearing was held on April 6, 2021 by videoconference. With their
19 consent, Defendants participated from the Yakima County Jail. Defendant Rubio-
20 Farias was represented by Greg Scott; Defendant Berumen Perez was represented
21 by Rick Smith. The United States was represented by Ian Garriques.
22       Pending before the Court was Defendant Rubio-Farias’s Motion to
23 Continue, ECF No. 47. He asked to continue the trial until September 2021. The
24 United States did not object to his request, but Defendant Berumen Perez did. This
25 Order memorializes the Court’s oral ruling.
26       Accordingly, IT IS HEREBY ORDERED:
27       1.     Defendant Rubio-Farias’s Motion to Continue, ECF No. 47, is
28 GRANTED.

     ORDER CONTINUING PRETRIAL HEARING AND TRIAL DATE ~ 1
        Case 1:21-cr-02009-SAB   ECF No. 51    filed 04/06/21   PageID.165 Page 2 of 3



 1         2.    The current trial date of April 19, 2021 is stricken and reset for June
 2 1, 2021, at 9:00 a.m. commencing with a final pretrial conference at 8:30 a.m. All
 3 hearings shall take place in Yakima, Washington.
 4         3. The pretrial conference is set for May 19, 2021, at 11:00 a.m., in
 5 Yakima, Washington. Counsel shall advise the Court regarding any dispositive
 6 change in the status of this case at least 5 days prior to the pre-trial conference.
 7 Any motion to continue the pre-trial conference or trial shall be filed at the earliest
 8 practicable opportunity, but no later than seven (7) days prior to said proceeding.
 9 Movant shall provide (1) specific and detailed reasons for the continuance to
10 permit the Court to make the necessary findings; (2) if applicable, the Defendant’s
11 signed Speedy Trial Waiver; (3) the position of opposing counsel; and (4) the
12 proposed new date. Continuances are not granted absent good cause.
13         4. All pretrial motions shall be filed on or before April 23, 2021.
14         5. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time between April 19,
15 2021, the current trial date, until June 1, 2021, the new trial date, is DECLARED
16 EXCLUDABLE for purposes of computing time under the Speedy Trial Act. The
17 Court finds that the ends of justice served by such a continuance outweigh the
18 public’s and Defendant’s interest in a speedy trial.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER CONTINUING PRETRIAL HEARING AND TRIAL DATE ~ 2
      Case 1:21-cr-02009-SAB    ECF No. 51    filed 04/06/21   PageID.166 Page 3 of 3



 1       6. Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit
 2 lists, expert witness lists, and summaries of expert testimony shall be filed and
 3 served by all parties on or before seven (7) calendar days prior to trial. This does
 4 not modify the parties’ discovery obligations under Fed. R. Crim. P. 16. Absent an
 5 agreement between the parties or an Order from the Court, the parties’ Fed. R.
 6 Crim. P. 16 discovery deadlines shall be governed by Local Criminal Rule 16.
 7       IT IS SO ORDERED. The District Court Executive is hereby directed to
 8 enter this Order and furnish copies to counsel.
 9        DATED this 6th day of April 2021.
10
11
12
13
14
                                    Stanley A. Bastian
15
                             Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING PRETRIAL HEARING AND TRIAL DATE ~ 3
